     2:20-cv-03372-RMG          Date Filed 09/13/21        Entry Number 18     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA


Mary Starnes,                        )
                                     )
               Plaintiff,            )                  Civil Action No. 2:20-3372-RMG
                                     )
               vs.                   )
                                     )
Kilolo Kijakazi, Acting Commissioner )
of Social Security,                  )                        ORDER
                                     )
               Defendant.            )
                                     )
____________________________________)

       This matter comes before the Court for judicial review of the final decision of the

Commissioner of Social Security denying Plaintiff’s application for Disability Insurance

Benefits (“DIB”). In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02, D.S.C., this

matter was referred to the United States Magistrate Judge for pretrial handling. The Magistrate

Judge issued a Report and Recommendation (R & R) on August 18,, 2021, recommending that

the decision of the Commissioner be reversed and remanded to the agency because of the failure

of the Administrative Law Judge (“ALJ”) to consider Plaintiff’s inability to pay as a reason for

his failure to obtain follow up medical evaluation and treatment for his back ailment.

(Dkt. No. 14 at 11-14). The Acting Commissioner has advised the Court that she does not intend

to file objections to the R & R. (Dkt. No. 16).

       The Court has reviewed the R & R and the record evidence and finds that the Magistrate

Judge has ably addressed the factual and legal issues in this matter. Therefore, the Court

ADOPTS the Report and Recommendation as the order of this Court, REVERSES the decision

of the Commissioner pursuant to Sentence Four of 42 U.S.C. § 405(g), and REMANDS the

                                                  -1-
     2:20-cv-03372-RMG         Date Filed 09/13/21       Entry Number 18         Page 2 of 2




matter to the Commissioner for further proceedings consistent with this order.

       AND IT IS SO ORDERED.



                                                     s/ Richard Mark Gergel
                                                     Richard Mark Gergel
                                                     United States District Judge


Charleston, South Carolina
September 13, 2021




                                               -2-
